UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1594



KANAWHA COAL COMPANY,

                                                          Petitioner,

          versus


JOHN AKERS; DIRECTOR,     OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-652-BLA)


Submitted:   February 28, 2006              Decided:   March 22, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Yaussy, ROBINSON & MCELWEE, PLLC, Charleston, West
Virginia, for Petitioner. Sandra M. Fogel, CULLEY & WISSORE,
Carbondale, Illinois; Mary Z. Natkin, James M. Phemister,
WASHINGTON AND LEE UNIVERSITY SCHOOL OF LAW, Lexington, Virginia,
for Respondent John Akers.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kanawha Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of black lung benefits on a claim filed by John Akers

pursuant to 30 U.S.C. §§ 901-945 (2000).    Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.    Accordingly, we affirm

for the reasons stated by the Board.       See Kanawha Coal Co. v.

Akers, No. 04-652-BLA (BRB Apr. 29, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -